DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:
Claims 1 and 10 recite the limitation "characterised in that", the phrase "characterised in that," is a phrase used in international claims. It is suggested to amend the claims replacing “characterized in that” in order to avoid confusion.
Appropriate correction required.
Claims 1 and 10 recite the limitation "at least one reservoir-facing, interior end (5A)". It is suggested to amend the claims replacing “at least one reservoir-facing, interior end (5A)” with --at least one reservoir-facing interior end (5A)-- in order to fix a grammatical issue and avoid confusion.
Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besseler et al. (US 2015/0040893).
	Regarding claim 1, Besseler discloses a comprising a housing 16, 18, inside this housing a reservoir 3 for storing a liquid (see figs. 1-4), a pumping device with a pumping chamber (pressure generator 5) for generation of a pressure inside the pumping chamber (see paragraph 55), wherein the pumping chamber is fluidically connected with the reservoir 3 (see figs. 4 and 5, and paragraph 56), a riser pipe 9 which can be received with at least one reservoir-facing interior end in the pumping chamber (see figs. 2 and 5), and a nozzle 12 which is connected liquid-tight to an exterior end of the riser pipe 9 (see fig. 1), wherein the interior volume of the pumping chamber is changeable by means of linear relative motion of the pumping chamber to the riser pipe 9 (see figs. 1-5), and wherein the linear relative motion can be effected by a relative rotation of a rotatable part 18 which is part of, or connected to, the housing 16, 18 with respect to a second part 16 of the housing (see fig. 4 and paragraph 64), such that the relative rotation is converted into the linear relative motion by means of a gear mechanism (see paragraph 64), and wherein a means for the storage of potential energy 7 is provided which is chargeable by means of the relative rotation (see figs. 1-5 and paragraphs 60 and 64), and wherein the energy is releasable to the pumping device when released by activation of a release means (see paragraphs 55-57 and 60, 64), a blocking device 8, 50 which is adapted to block rotation of the rotatable part 18 and to be moveable between a blocking position and a non-blocking position (see paragraph 55, 66, 239, and 240), and wherein the blocking device 8, 50 is adapted to move into the blocking position upon rotating the rotatable part 18 by a predefined rotation angle, and move into the non-blocking position upon activating the release means (see paragraphs 55, 64, 179, 180, 184-185, 239 and 240).
Regarding claim 2, Besseler discloses wherein the blocking device 8, 50 is radially immobile (i.e. blocking device element 8 is blocked when a certain number of actuations has been reached; see paragraph 66).
	Regarding claim 3, Besseler discloses wherein the blocking position and the non-blocking position are axial positions (see figs. 1-5 and paragraphs 55 and 64, 179, 180, 184 and 185).
Regarding claim 4, Besseler discloses wherein the blocking device 8, 50 upon activation of the release means, is pushed from the blocking position to the non-blocking position by means of a catch which is fixed to and/or can move together with the pumping chamber (see paragraph 239).
The method steps of claims 10-13, are inherently performed when the Besseler device is used for generation of an aerosol (see the discussion of claims 1-4 above).
Allowable Subject Matter
Claims 5-9 and 14 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Regarding claims 5-9, the prior art of record fails to teach or render obvious wherein the rotatable part has an axial recess configured to receive at least a part of the blocking device  such that, when the blocking device is at least partially received in the recess, rotation of the rotatable part is blocked or nearly blocked, whereas when the blocking device is outside of the recess, the rotatable part  is unblocked. Besseler fails to teach where when the blocking device is outside the recess the rotatable part is unblocked, but rather the rotatable part 18 is unblocked when the blocking device 8 is press within the recess of part 16 (see paragraphs 56 and 57). 
Regarding claim 14, the prior art of record fails to teach or render obvious a catch being provided that slides along an axial recess which is formed in the rotatable part, pushing the blocking device from the first position to the second position. Besseler teaches a recess formed in the second part 16 for receiving the blocking device 8, rather than an axial recess which is formed in the rotatable part for receiving a catch.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kladders et al. (US 7,621,266), Zierenberg et al. (US 7,665,461), and Knell et al. (US 2015/0053203) show other inhalation devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754